Court of Appeals
of the State of Georgia

                                            ATLANTA,____________________
                                                     May 16, 2022

The Court of Appeals hereby passes the following order:

A22A1296. STEVE MACK v. THE STATE.

       Steve Mack pled guilty to armed robbery in 2008. In 2019, he filed a motion
for out-of-time-appeal. Mack appeals the trial court’s dismissal of his motion.


       In Cook v. State, ___ Ga. ___ (___ SE2d ___) (Case No. S21A1270, decided
Mar. 15, 2022), the Supreme Court of Georgia eliminated the judicially created out-
of-time-appeal procedure in trial courts, holding that a trial court is “without
jurisdiction to decide [a] motion for out-of-time-appeal” on the merits because “there
was and is no legal authority for motions for out-of-time appeals in trial courts[.]” Id.
at __ (5) (slip op. at 82). Cook also concluded that this holding is to be applied to “all
cases that are currently on direct review or otherwise not yet final.” Id. As such, all
“pending and future motions for out-of-time appeals in trial courts should be
dismissed and trial court orders that decided such motions on the merits . . . should
be vacated if direct review of the case remains pending or if the case is otherwise not
final.” Id. at __ (4) (slip op at 80-81).


       Accordingly, the trial court’s March 22, 2022 order dismissing Appellant’s
motion is AFFIRMED. If Appellant believes that he was unconstitutionally deprived
of his right to appeal, he may be able to pursue relief for that claim through a petition
for a writ of habeas corpus, along with any other claims alleging deprivation of his
constitutional rights in the proceedings that resulted in his conviction. See OCGA §
9-14-41 et seq. Appellant should be aware of the possible application of the
restrictions that apply to such habeas corpus filings, such as the time deadlines
provided by OCGA § 9-14-42 (c) and the limitation on successive petitions provided
by OCGA § 9-14-51.


      The Appellant filed a stay of remittitur, which is hereby DISMISSED as moot.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/16/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.